DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 16-31 filed April 29, 2019 are pending and are the subject of the present Official action. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Groups
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: Claims 16-24, and 30-31 drawn to a pharmaceutical composition comprising: a) one or two sgRNAs; b) a vector encoding said sgRNAs; c) a CRISPR/Cas9 endonuclease derived from S. aureus; or d) a cell comprising said vector.
Group 2: Claims 25, drawn to a method for the production of a sgRNA or sgRNA pair, comprising culturing a target cell in conditions allowing production of said sgRNA or sgRNA pair, and recovering said sgRNA or said pair of sgRNA molecules from said culturing step.
Group 3: Claims 26, drawn to an in vitro method for excising a nucleotide repeat located within a non- coding region of a the DMPK gene in a cell, comprising introducing in said cell a pair of 
Group 4: Claims 27-29, drawn to a method of treating myotonic dystrophy type 1 comprising administering a sgRNA pair according to claim 16 or a vector encoding said pair of sgRNA molecules and a Cas9 endonuclease derived from S. aureus to a subject having myotonic dystrophy type 1.
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of at least one sgRNA which targets the DMPK gene, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vanderdriessche et al. US 2017/0088819, published 3/30/2017 (hereinafter Vanderdriessche). Concerning the common technical feature, Vanderdriessche discloses the use of CRISPR-Cas9 and one or more sgRNAs to target the DMPK gene (Vanderdriessche, para 7 and 84). As the common technical feature was known in the art at the time of the invention, this cannot be considered a common special technical feature that would otherwise unify the groups. The inventions lack unity with one another.

Species Election
First Species Election
Applicant is required to elect a single specific first gRNA from those listed below: 
SEQ ID NO: 1
SEQ ID NO: 2
SEQ ID NO: 3
SEQ ID NO: 4
SEQ ID NO: 8
SEQ ID NO: 9
SEQ ID NO: 10
SEQ ID NO: 11
SEQ ID NO: 20
These species share the common technical feature of being different SEQ ID NOs.
However, the common technical feature does not represent a contribution over the prior art and is obvious in view of Vanderdriessche et al. US 2017/0088819, published 3/30/2017 (hereinafter 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Second Species Election
Applicant is required to elect a single specific second gRNA from those listed below:
SEQ ID NO: 5
SEQ ID NO: 6
SEQ ID NO: 21
These species share the common technical feature of being different SEQ ID NOs.
However, the common technical feature does not represent a contribution over the prior art and is obvious in view of Vanderdriessche et al. US 2017/0088819, published 3/30/2017 (hereinafter Vanderdriessche). Vanderdriessche discloses the use of two CRISPR guide RNA molecules (Vanderdriessche, claim 41).  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Directions to Applicant
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633